DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2, 5-12, 14, 31 and 32 have been cancelled.  Claims 1, 3, 4, 13, 15-30 and 33 have been considered on the merits.
	Rejections not repeated from the previous Office Action are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen 2014 (WO 2014/106593 – see the IDS filed 08 November 2018).
	Andersen 2014 describes various alpha-amylase variants (abstract).  Also described are polynucleotides encoding the alpha-amylase variants (page 44), nucleic acid constructs comprising the polynucleotides (pages 44-48), expression vectors comprising the polynucleotides (pages 49-51), host cells comprising the polynucleotides (pages 51-53), methods of producing the alpha-amylase variants by culturing the host cells (page 54), methods of producing alpha-amylase variants by introducing modifications such as a deletion at position 169 into a parent polypeptide (pages 43-44).  As shown by the sequence alignments 
	While Andersen 2014 does not describe a working embodiment of an alpha-amylase variant with a deletion in position 169, construction of such a variant from the parent polypeptide having SEQ ID NO: 1 or SEQ ID NO: 3 of Andersen 2014 would have nevertheless been obvious using the methods described by Andersen 2014 because Andersen 2014 explicitly teaches that deletion of the amino acid at position 169 from a parent alpha-amylase is desirable.
SEQ ID NO: 1 (top) vs. SEQ ID NO: 1 of WO 2014/106593 (bottom)

    PNG
    media_image1.png
    814
    975
    media_image1.png
    Greyscale



SEQ ID NO: 3 (top) vs. SEQ ID NO: 1 of WO 2014/106593 (bottom)

    PNG
    media_image2.png
    805
    975
    media_image2.png
    Greyscale


Response to Arguments
	Applicant has argued that Claims 19 and 25 are patentable over Andersen 2014 because “Anderson is silent regarding any deletions in position 169 because Anderson only teaches a substitution at position 169”.  The argument is not convincing because Anderson 2014 explicitly teaches the desirability of deleting an amino acid at position 169 of a parent polypeptide such as one having SEQ ID NO: 1.  See in particular page 43, lines 10-15:
The present invention also relates to methods for obtaining a variant having alpha-amylase activity, comprising: (a) introducing into a parent alpha-amylase an alteration at two or more positions corresponding to positions W140; W159; W167, Q169, W189, deletion or insertion and the variant has alpha-amylase activity; and (b) recovering the variant. (emphasis added)

Allowable Subject Matter
Claims 1, 3, 4, 13, 15-18, 20-24, 26-30 and 33 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652